Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on May 25, 2022 has been fully considered and entered.

Election/Restrictions
Applicant’s election without traverse of claims 6-8 in the reply filed on May 25, 2022 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dhawan et al. (“A low loss mechanical splice…” from Applicant’s Information Disclosure Statement) in view of Chen et al. (US 2015/0333830 A1 from Applicant’s Information Disclosure Statement).
Regarding claim 6, Dhawan discloses a patch cord for transmitting between a single mode fiber (SMF) to multi-mode fiber (MMF) comprising a photonic crystal fiber (PCF) with a hollow core (see abstract); spliced between the SMF and MMF (Fig. 2).
Still regarding claim 6, Dhawan teaches the claimed invention except for optimizing the coupling to the MMF fundamental mode.  Chen discloses coupling between a MMF and a single mode transmitter comprising maximizing coupling to the MMF fundamental mode while minimizing a power in other non-fundament modes of the MMF in paragraphs 0009-0011.  Since both of the inventions relate to optical fibers, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize coupling to the MMF fundamental mode as disclosed by Chen in the device of Dhawan for the purpose of increasing the bandwidth of the transmission path and providing a higher quality signal.  
Still regarding claim 6, the proposed combination of Dhawan and Chen teaches the claimed invention except for specifically stating the operational wavelengths and the dimensions.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed operational wavelengths and dimensions in order to maximize the versatility and power output, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhawan et al. (“A low loss mechanical splice…” from Applicant’s Information Disclosure Statement) in view of Chen et al. (US 2015/0333830 A1 from Applicant’s Information Disclosure Statement), further in view of Anderson et al. (8,995,038).
Regarding claims 7 and 8, Dhawan discloses that misalignment can lead to splice losses and sub-optimal power output in Section 3, “Results.”  The proposed combination of Dhawan and Chen teaches the claimed invention except for specifically stating active alignment.  Anderson discloses active alignment of optical components using a high speed digital oscilloscope to measure time delays while alignment of the optical components is being performed in column 11, lines 50-53.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize active alignment as disclosed by Anderson in the device of the proposed combination of Dhawan and Chen for the purpose of improving the alignment resulting in a higher quality signal.  

Response to Arguments
Applicant's arguments, see page 7, with respect to claim 6, have been considered but are not persuasive.  On page 7, Applicant states that the wavelengths and dimensions are not obvious or routine.  However, Section 2. “Experiment” of Dhawan discloses the mode field diameters of the SMF, PCF and MMF to be 10.4, 7.5 and 62.5 microns, respectively.  These are all similar and within the same order of magnitude to the claimed 6-9 microns core diameter of the SMF, 16-19 microns mode field diameter of the PCF and 50 ±2 microns core diameter of the MMF.  One having ordinary skill would find it obvious to adjust the widths and lengths of the fibers depending on the desired output power and intended application.  Further, Applicant has not provided any support or evidence demonstrating criticality nor unexpected results of the claimed dimensions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 23, 2022